Case 2:21-cv-00818-ODW-PVC Document 35 Filed 04/28/21 Page 1 of 2 Page ID #:753




  1
  2
  3
  4
  5
  6


                              UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


      ITG BRANDS, LLC,                      Case No. 2:21-cv-00818-ODW-PVC
                 Plaintiff,                 ORDER CONTINUING HEARING
                                            ON MOTION TO DISMISS AND
           v.                               HEARING ON MOTION FOR
                                            PRELIMINARY INJUNCTION
      CAPNA INTELLECTUAL
                                            Current Hearing Date: May 17, 2021
                 Defendant.
                                            Complaint Filed: January 28, 2021
                                            Before: Hon. Otis D. Wright, II
Case 2:21-cv-00818-ODW-PVC Document 35 Filed 04/28/21 Page 2 of 2 Page ID #:754




  1                                         ORDER
  2         This Court, having reviewed the Joint Stipulation to continue the May 24,
  3   2021 hearing dates for Defendant’s Motion to Dismiss (ECF No. 22) and
  4   Plaintiff’s Motion for Preliminary Injunction (ECF No. 31), and with good cause
  5   appearing, hereby makes the following order:
  6         1.    Defendant will file any Reply in support of the Motion to Dismiss on
      or before May 6, 2021;
            2.    Defendant will file any Opposition to the Motion for Preliminary
      Injunction on or before May 10, 2021;
            3.    Plaintiff will file any Reply in support of the Motion for Preliminary
      Injunction on or before May 24, 2021; and
            4.    The hearing on Defendant’s Motion to Dismiss (ECF No. 22) and
      Plaintiff’s Motion for Preliminary Injunction (ECF No. 31) scheduled for May 24,
      2021 is CONTINUED to June 7, 2021, at 1:30 p.m.


            IT IS SO ORDERED.



      Dated April 28, 2021                     By
                                                    Otis D. Wright, II
                                                    United States District Judge
